Citation Nr: 0902480	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  98-05 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to accrued benefits under 38 U.S.C.A. § 5121, 
based on the veteran's disability claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 for treatment received 
at the VA medical center in Tuskegee, Alabama from May 1991 
to January 1992, which was pending at the time of his death 
in May 1997.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) based on service connection for the cause of the 
veteran's death or under the provisions of 38 U.S.C.A. 
§ 1151.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.

WITNESSES AT HEARING ON APPEAL

Appellant and her sister


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1973 
to August 1976 and from September 1976 to August 1980.  He 
died in May 1997.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs Regional Office (RO) in Montgomery, Alabama.  
Due to the location of the appellant's address, the 
jurisdiction of her appeal was later transferred to the RO in 
St. Petersburg, Florida.  

In September 2006, the Board denied the issues on appeal.  
The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans' Claims (Court).  In 
April 2008, the Court vacated the Board's decision and 
remanded the matter for further development consistent with a 
Joint Motion For Remand.  


REMAND

Previously, in July 1999, the appellant presented testimony 
before a Veterans Law Judge (VLJ) at the RO.  In a December 
2008 letter, the Board informed the appellant that the VLJ 
who had conducted that hearing was no longer employed at the 
Board.  Because the law requires that the VLJ who conducts a 
hearing on an appeal must participate in any decision made on 
that appeal, the appellant was informed of her opportunity to 
present testimony before a current VLJ.  

In January 2008, the appellant responded that she wished to 
appear at a hearing before a current VLJ at the local RO.  A 
complete and thorough review of the claims folder indicates 
that the appellant has not been accorded such a hearing, nor 
has she withdrawn her request for one.  

A basic principle of veterans' law is that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire to appear in person.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following action:  

Schedule the appellant for a hearing 
before a VLJ at the St. Petersburg RO, 
with appropriate notification to her.  
After a hearing is conducted, or if the 
appellant withdraws the hearing request 
or fails to report for the scheduled 
hearing, the claims file should be 
returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


